*188
Judgment reversed.

(2) The following, which was the only charge of the court to the jury on the subject of the defendant’s responsibility for his act if under 14 years of age, was not the law applicable to this part of the case, and it misled the jury and injured the defendant: “ If you should decide that he was not 14 years old, then you will determine whether he is of sufficient mental capacity to know good from evil. If he was not 14 years old and did not know good from evil—was not of sufficient intelligence to know right from wrong, then he could not commit a exime. In determining whether he kxxows good from evil, you can coxxsider all the evidexxce in this case for the State and the defendant. You may consider any evidence showing what he did, how he acted, what he said; and you may also examine his own statement made in this ease. In fact, the whole case in all its aspects is for you to examine and determine whether he knows good from evil. . If you should determine beyond a reasonable doubt that he did know good from evil, then he is bound by his acts and is subject to punishment for a violation of a criminal law.”
' J. A. Laing and J. W. Walters, by Harrison & Peeples, for plaintiff in error.
W. A. Little, attorney-general, by J. H. Lumpkin, J. M. Griggs, solicitor-general, and Hoyl & Parks, by brief, contra.